DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

CATHERINE CORMIER-HITZGES a/k/a KATHERINE HITZGES a/k/a
   CATHERINE HITZGES a/k/a CATHERINE MARY HITZGES,
                       Appellant,

                                       v.

BANK OF AMERICA, N.A., as Successor by July 1, 2011 de jure merger
  with BAC HOME LOANS SERVICING, L.P. f/k/a COUNTRYWIDE
HOME LOANS SERVICING, L.P., CITIBANK (SOUTH DAKOTA), N.A.,
                             and
         KEVIN HITZGES a/k/a KEVIN J. HITZGES a/k/a
                   KEVIN JAMES HITZGES
                           Appellees.

                                 No. 4D19-2749

                             [August 13, 2020]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Frank David Ledee, Judge; L.T. Case
No. CACE10-018551.

    Catherine Cormier-Hitzges, Cooper City, pro se.

  Alan M. Pierce of Liebler Gonzalez & Portuondo, Miami, for appellee
Bank of America, N.A.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                             *          *          *


1 We are mindful of the issuance of Executive Order 20-180 (extending, until
12:01 a.m. on September 1, 2020, Executive Order 20-94, which suspends and
tolls any statute providing for a mortgage foreclosure cause of action under
Florida law). We trust any motions directed to this order shall be filed in the
lower tribunal upon issuance of our mandate.
Not final until disposition of timely filed motion for rehearing.




                               2